Title: To James Madison from Benjamin Joy, 20 December 1809
From: Joy, Benjamin
To: Madison, James


Sir
Boston 20th Decr 1809
Fully persuaded that it is your desire to promote Justice and equity throughout the United States, I beg leave to lay before you the inclosed printed copy of a memorial which has been committed in the House of Representatives to the committee of Claims. I have taken this liberty Sir presuming you would be willing to have a copy by you to refer to when convenient & that you would have the goodness to excuse my thus intruding on you if it was wrong. As I am perhaps unknown to you Sir I shall not attempt to comment on the memorial or say any thing of the distress which many persons here have experienced in consequence of the unfortunate transaction therein mentioned I will only beg to be permitted to say that indubitable proof can be given that the purchasers here were in no measure accessory or in any way knowing to any fraud which might have been committed in Georgia. I am with the Highest Respect Sir your most obedient Humble Servant
Benjn. Joy.
